Citation Nr: 1455130	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased schedular rating in excess of 30 percent for service-connected recurrent perianal abscesses with hidradenitis suppurativa of the groin area, and extensive scarring.

2.  Entitlement to an increased disability rating on an extra-schedular basis for recurrent perianal abscesses with hidradenitis suppurativa of the groin area.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), during the period prior to January 7, 2009.

(The following issues are the subject of a separate decision:  entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD); entitlement to an earlier effective date prior to September 27, 2002 for the grant of service connection for coronary artery disease (CAD) status post myocardial infarction; entitlement to a higher initial rating for service-connected CAD status post myocardial infarction; entitlement to special monthly compensation (SMC) at the housebound rate; entitlement to an earlier effective date prior to April 23, 2010 for the grant of service connection for peripheral vascular disease of the right lower extremity; entitlement to an earlier effective date prior to April 23, 2010 for the grant of service connection for peripheral vascular disease of the left lower extremity; entitlement to a higher rating in excess of 20 percent for peripheral vascular disease of the right lower extremity; entitlement to a higher rating in excess of 20 percent for peripheral vascular disease of the left lower extremity; and entitlement to an earlier effective date prior to January 7, 2009 for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.)

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1969.

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the RO in Muskogee, Oklahoma that denied an increase in a 30 percent disability rating for a service-connected skin disorder then characterized as recurrent perianal abscesses with extensive scarring.

The Veteran testified before the undersigned Veterans Law Judge at an April 2009 video conference hearing.  He also testified at a hearing before the RO in August 2006.  Transcripts of these proceedings have been associated with the claims file.

In a June 2009 decision, the Board denied the Veteran's claim for an increased rating for the service-connected skin disorder.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issue remanded.  In a November 2009 Court order, the joint motion was granted, the Board's June 2009 decision was vacated, and the issue was remanded, along with the issue of entitlement to a TDIU, which the parties agreed was part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation).  The case was subsequently returned to the Board.

In March 2010, the Board remanded the claims for entitlement to an increased rating in excess of 30 percent for recurrent perianal abscesses with extensive scarring and hidradenitis suppurativa, and for entitlement to a TDIU, to the Agency of Original Jurisdiction (AOJ) for additional development.

As noted in the Board's March 2010 remand, service connection has also been established for hidradenitis suppurativa of the groin area, which the RO has rated together with the established service-connected skin disorder, in light of the medical evidence of record.  Accordingly, this issue has been restyled as listed on the first page of this decision.

While this appeal was pending on remand, the AOJ adjudicated several other claims.  In a December 2010 rating decision, the RO granted a higher 50 percent rating for service-connected PTSD, granted entitlement to a total disability rating based on individual unemployability (TDIU), and granted eligibility to Dependents' Educational Assistance (DEA), each effective October 27, 2010.  In an October 2014 decision, the RO granted an earlier effective date of January 7, 2009 for the award of a TDIU and eligibility for DEA benefits.  Hence the TDIU issue has been restyled as listed on the first page of this decision.

Additional evidence, namely a written affidavit by the Veteran, was received from him in July 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record currently before the Board is a paperless electronic claims file.

The issues of entitlement to an extraschedular rating for recurrent perianal abscesses with hidradenitis suppurativa of the groin area, and for entitlement to a TDIU prior to January 7, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hidradenitis suppurativa of the groin area has been in effect since April 11, 2008, that is, for only part of the rating period on appeal.

2.  Resolving reasonable doubt in his favor, the symptoms of hidradenitis suppurativa of the groin area will be rated together with the established service-connected skin condition of recurrent perianal abscesses throughout the entire rating period on appeal, as it is not possible to separate the effects of these two conditions.  

3.  The Veteran's service-connected recurrent perianal abscesses with hidradenitis suppurativa of the groin area is manifested by intermittently draining sinuses and abscesses which affect none of his exposed areas, and less than 5 percent of total body area, and does not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  

4.  The combined area of the service-connected scars in the peri-rectal, perineal, groin, and upper inner thighs exceeds 39 square cm but is much less than 77 square cm.  These scars are deep and painful, and some cause limitation of motion or are unstable.

CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent for recurrent perianal abscesses with hidradenitis suppurativa of the groin area have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2008).

2.  The criteria for a separate 10 percent rating for service-connected deep scars in the peri-rectal area, perineal area, groin, and upper inner thighs have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2005.  This letter informed him of the type of information and evidence required to substantiate this claim for an increased rating for a skin disorder, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised to provide evidence showing that his service-connected skin disorder had worsened.  He was advised of the downstream disability rating and effective date elements of this claim in an August 2008 letter.  His claims were most recently readjudicated in supplemental statements of the case dated in April and May 2014.

He has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, a private report of an occupational consultation, and arranged for VA compensation examinations and medical opinions as to the severity of his skin disorder.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

With respect to the claim for an increased rating for a skin disorder, only if the record is inadequate or there is a suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, multiple VA compensation examinations were conducted to evaluate this condition, including in June 2005, November 2008, August 2010, December 2013, and April 2014.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports are collectively sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings, including the fact that the skin symptoms waxed and waned frequently.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports collectively addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected skin disorder to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his skin disorder.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its March 2010 remand orders.  In this regard, the Board directed that VA examinations should be conducted.  These actions have been completed, and additional VA treatment records have been associated with the claims file.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2006 RO hearing or the April 2009 Board hearing.


Increased Schedular Rating for a Skin Disorder 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as "pyramiding," is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal arose from the Veteran's May 2005 claim for an increased rating for his service-connected skin disorder.

Historically, the Veteran's service-connected skin disorder was characterized as recurrent perianal abscesses with extensive scarring.  A schedular 30 percent rating has been in effect for this disability since November 8, 1999.  The RO has also periodically granted temporary total ratings for this disability under 38 C.F.R. § 4.30 after the Veteran had surgical procedures for his skin disorder.  Specifically, he received a temporary total convalescent rating from February 5, 2003 to April 1, 2003, and another convalescent rating from October 1, 2003 to January 1, 2004.

In a January 2009 rating decision, the RO granted service connection for hidradenitis suppurativa, groin area, effective April 11, 2008, found that this disability was the cause of his perianal abscesses, citing recent medical evidence, and stated that the disabilities would be rated together since they were so closely related, and separate ratings for these disabilities would be pyramiding.  The medical evidence considered by the RO included a report of a November 2008 VA examination, in which a VA examiner opined that the Veteran's perianal abscesses were manifestations of the hydradenitis suppurativa.

When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Although hidradenitis suppurativa of the groin was not a service-connected disability throughout the entire rating period on appeal, resolving reasonable doubt in the Veteran's favor, the Board will rate the symptoms from this skin disorder together with recurrent perianal abscesses throughout the rating period on appeal.  

The Veteran's service-connected skin disorder, hidradenitis suppurativa of the groin area with recurrent perianal abscesses and extensive scarring, is not listed in 38 C.F.R. § 4.118, which contains the diagnostic codes applicable to the rating of skin disorders.  When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The service-connected skin disorder has been rated 30 percent disabling throughout the appeal by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to dermatitis or eczema.  

In the November 2009 joint motion for remand, the parties agreed that the Board should consider whether an increased rating was warranted for the skin disorder under Diagnostic Code 7804, pertaining to painful scars, and should also consider any alternative Diagnostic Codes.  The parties observed that the Veteran's skin disability was confined to his rectum and scrotal area, which is necessarily not an 'exposed area' of the body, and that since this region of the Veteran's body was limited in size, it "seems inapposite" to rate him based on criteria that contemplate the severity of the disorder based on the percentage of the entire body that is affected.  The parties instructed the Board to consider whether any alternative diagnostic codes are more appropriate for evaluating the Veteran's particular disability.  The parties also noted that in October 2007, the Veteran submitted evidence that he was prescribed "Fluinsolide," which the parties described as a corticosteroid, and found that the November 2008 VA examiner failed to discuss whether the Veteran was prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs to control his skin symptoms, and suggested that the VA examination was thus inadequate.

The Board has previously remanded this case for an additional VA examination regarding the severity of the service-connected skin disorders, and several additional examinations have since been conducted.

In light of the joint motion and Court order, the Board will consider all potentially applicable skin rating criteria, including those pertaining to scars.  In response to the comments in the joint motion for remand to the effect that because the Veteran's affected skin area was not an exposed area and was limited in size, it seemed inapposite to rate him based on criteria that contemplate the severity of the disorder based on the percentage of the entire body that is affected, the Board observes that it is bound by governing statutes and regulations, including the rating criteria regarding skin conditions.  In fact, most of the Diagnostic Codes for skin conditions under 38 C.F.R. § 4.118 evaluate skin conditions based on the size of the affected area and whether or not it is exposed.  

The Veteran's service-connected skin disorders are hidradenitis suppurativa with recurrent perianal abscesses and extensive scarring.  The Board notes that "hidradenitis suppurativa" is defined as chronic suppurative folliculitis of apocrine sweat-gland-bearing skin of the perianal, axillary, and genital areas, which produces abscesses or sinuses with scarring.  See Stedman's Medical Dictionary, 27th ed., 2000, at 821).

"Eczema" is defined as a generic term for inflammatory conditions of the skin, particularly with vesiculation in the acute stage, typically erythematous, edematous, papular, and crusting.  See Stedman's Medical Dictionary, 27th ed., 2000, at 566).

The Board observes that Diagnostic Code 7828, pertaining to acne, considers symptoms even more similar to those of the Veteran's hidradenitis suppurativa with perianal abscesses, than eczema, but an increased rating for the Veteran's condition is not available under this Code, as the maximum rating under this Code is 30 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7828 (2008).  Further, the maximum rating for acne that does not involve the face and neck is 10 percent.

As the symptoms of hidradenitis suppurativa with perianal abscesses are similar to those of eczema, the Board finds that rating the Veteran's skin disorder under Diagnostic Code 7806 is permissible.  38 C.F.R. §§ 4.20.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).  However, as will be discussed below, the Board finds that the Veteran's service-connected perianal and groin scars should be rated separately from his service-connected recurrent hidradenitis suppurativa of the groin area with perianal abscesses, under the rating criteria pertaining to scars, as his scars are distinct manifestations with different symptoms.  See Esteban, supra.

Under Diagnostic Code 7806, a 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A note to Diagnostic Code 7806 provides that dermatitis or eczema may also be rated as disfigurement of the head, face, or neck, (DC 7800) or scars (DCs 7801-7805) depending upon the predominant disability.  Id.

The criteria for rating scars were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  The Veteran's claim was received in May 2005, well prior to that date.  On January 20, 2012, but effective retroactively to October 23, 2008, 38 C.F.R. § 4.118 was again revised to clarify that as to claims filed before October 23, 2008, the old criteria will apply to applications received by VA before that date.  A veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118, may request review under these clarified criteria, irrespective of whether his disability has worsened since the last review.  The effective date of an increased rating award, however, will in no case be before October 23, 2008.  See also 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2014); VAOPGCPREC 3-2000.  In this case, the Veteran's service-connected skin disorder was not previously rated under Diagnostic Codes 7800-7805.  Thus, the Veteran's claim will be considered under the scar rating criteria effective prior to October 23, 2008.  It is noted that the current and pre-amended criteria are substantially similar in most instances.

Under the criteria in effect prior to October 2008, scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows:  area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Scars that are superficial and unstable are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1. 

Scars that are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2008). 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Medical evidence dated prior to the rating period on appeal reflects that the Veteran has had chronic skin symptoms in the perianal and perineal area for many years, which wax and wane, have at times required incision and drainage (I&D) of abscesses, and have resulted in multiple scars. 

A September 2004 VA outpatient treatment record indicated that the Veteran's hydradenitis suppurative was causing perirectal and perineal abscesses.  A February 2005 VA outpatient note reflects that the Veteran reported that he felt fine except for irritation and intermittent drainage of abscesses on the buttocks which was chronic and not any worse.  VA outpatient treatment records reflect that he took hydrocodone for chronic pain due to buttock and perirectal abscesses.

The Veteran's claim for an increased rating for his service-connected skin disorder was received on May 10, 2005.

In a May 2005 letter, his private treating physician, Dr. D., stated that the Veteran had chronic suppurative adenitis of the perineal and rectal area, and had had multiple rectal abscesses.  The physician noted that the Veteran first experienced these abscesses during service and that he presented for treatment in April 2005 for the same problems. 

On VA skin examination in June 2005, the Veteran reported that he had undergone 15 to 20 surgeries since his diagnosis of suppurative hidradenitis in 1968, and had also been treated with antibiotics and topical treatment.  Due to his disability, he reported that he missed time from work but was unable to quantify the amount of time lost.  Upon examination, there was extensive scarring from the rectum to the scrotal area measuring 10 x 3 centimeters, and the scar was depressed.  Tenderness and disfiguration were present.  There was no ulceration.  There was adherence.  There was keloid formation greater than 6 square inches overall.  Abnormal texture was present, but was not greater than 6 square inches.  There was no limitation of motion.  There was no hyper- or hypo-pigmentation.  The examiner also noted a tender 10 x 2 cm scar located from the rectum into the sacral region.  A discharging boil was seen between the rectum and scrotal area, over and adherent to the scar noted above.  The scar between the rectum and sacrum had features similar to those within the rectum and scrotum.  The Veteran was diagnosed with hidradenitis and recurrent perianal abscesses with extensive scarring.  The examiner noted that the Veteran's disabilities had a significant effect on his functional status due to the significant pain and inability to sit.  

VA treatment records dated from May 2005 to June 2006 reveal that the Veteran was treated for his perianal abscess with topical antibiotics, topical lotions, and pain relievers.  In August 2005, he had several scars in the perineum, and 2 draining areas of purulent bloody material.  A September 2005 VA surgery consult reflects that the Veteran was seen for his hydradenitis suppurativa condition of the pelvis (perineal, scrotal and perianal).  On examination, there was only one short suppurative fistulous sinus tract in this area.  In September 2005, he had several scars; however, there were no peri-rectal lesions present.  An April 2006 treatment note provides that there was no change to the Veteran's condition.  In a separate April 2006 VA treatment note, the Veteran complained that he had constant stabbing pain when he sat and aching pain when he stood, which was alleviated when he lay down.  On surgery consult in June 2006, the examiner noted that he had a history of previous sinus tract/abscess, mostly hidradenitis, and that 90 percent of his problem was perineal.  On examination, there was no active sinus tract or abscess, and no active drainage, though he had multiple previous abscesses.
 
At his August 2006 hearing before a Decision Review Officer of the RO, the Veteran testified that his service-connected skin disorder flared up intermittently.  He said that sometimes it occurred daily, or weekly, or he could go for about a week or two without a flare-up.  He said he had to close his barber shop down because of this condition.  He said he was retired and unemployed.  He said that he currently had several draining areas in his rectal area, which were very painful.  He stated that the skin disorder was essentially confined to his anus, scrotum, and inner thighs to about the mid-thigh level.  He said he wore protective padding which he changed four or five times per day depending on the severity of the drainage.  He also took sitz baths, and used Bacitracin ointment on the area, which relieved the itching.  He said the involved area was painful when he was sitting down.

The Veteran submitted statements from his wife and sister-in-law.  In a statement received in September 2006, the Veteran's wife reported that his abscesses had gotten worse in the past few months.  She reported that he sometimes got four abscesses at a time, accompanied by fever, chills, and excessive pain.  She said this disability had affected his lifestyle as he could not sit through family functions due to the severe pain.  It was reported that the pain also affected his ability to do household chores like mowing the lawn.  His wife also related that he had to close his barber shop as he was not able to stand for long periods of time or get out of bed when he had a flare-up.  His sister-in-law's statement, received in April 2009, also indicated that the Veteran missed many family functions, to include graduations, celebrations, and holiday functions.  She stated that his missed occurrences were due to the pain he experienced when he had a flare-up of abscesses.  These family members are competent to report on what they have witnessed.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

In an August 2007 dermatology consult report, the examiner found multiple abscesses and draining sinuses with extensive scar formation in the groin and buttocks area.  In an August 2007 letter, a physician, Dr. W., indicated that the Veteran's cutaneous abscesses were caused by recurrent hidradenitis, a disease of the sweat glands, stated that the Veteran's disability was not serious or life-threatening, and opined that the Veteran was employable. 

During a November 2008 VA examination, the Veteran complained of pain, itching, and frequent discharge and reported three current abscesses in the buttocks, groin, and scrotal areas.  On physical examination, the examiner found multiple scars of old abscesses and sinuses.  However, there were no active abscesses or sinuses present currently.  There was no active discharge observed.  In addition to the scarring, there was some tenderness noted.  Photographs of the involved area were included with the examination report.  The examiner diagnosed hydradenitis suppurativa, with multiple scars of abscesses in the perineal area and groin.  The examiner opined that the perianal abscesses were manifestations of the hydradenitis suppurativa, but the hydradenitis suppurativa was not due to perianal abscesses.  The examiner stated that hydradenitis suppurativa is a chronic follicular occlusive disease involving the skin of the axilla, groin, perianal and perineal areas.  The examiner noted that the Veteran used to work as a barber and retired about 4 years ago.

At his April 2009 Board hearing, the Veteran testified that the skin disorder caused swelling, which was uncomfortable when sitting or walking.  He said that he was unable to work in his profession as a barber.  He previously had his own business but had to close it down because he never knew when he was going to be there.  He said that as a result of the skin disorder, he was sometimes unable to sit, and sometimes unable to walk, and that the condition was painful most of the time, causing him to be unable to work.  He said that the scarring and abscesses affected or limited his range of motion as far as what he could do.  He used Bacitracin ointment, and pads for this condition.  He said he took hydrocodone solely for the pain from the abscesses.  He took it once a week on average, sometimes as many as four.  He stated that during flare-ups, he was mostly bedridden.  His wife said that he sometimes had to stand to eat dinner.  

Multiple VA treatment records dated throughout this period reflect the Veteran's consistent reports of golfing several times per week, even after he retired in 2002.  See, e.g., VA outpatient treatment records dated in October 2003, May 2008, November 2008 and June 2009.  

VA outpatient treatment records reflect ongoing treatment for a skin disorder of the perirectal region.  In October 2009, he complained of draining areas of the perineum and gluteal cleft that never dried up.  On examination, he had multiple areas of fissuring.  The diagnostic assessment was recurrent fistulas/abscess perineum, chronic.  In April 2010, there was extensive scarring of the lower gluteal cleft and perineum, and a small grape-sized draining abscess left of the perineum.  The diagnosis was hydradenitis with recurrent abscesses.

In a January 2010 vocational assessment by E.J.C., M.A., a vocational consultant, E.C. indicated that he had reviewed the Veteran's claims file, and summarized pertinent documents.  He stated that the Veteran was a high school graduate with some college.  He interviewed the Veteran over the telephone.  He indicated that the Veteran had been a self-employed barber for thirty years, having last worked in this capacity until August 2002 and then undergoing a radical incision of the groin area in April 2003.  At his peak he worked sixty hours a week which gradually was reduced to forty, and finally when he last worked, he was down to sixteen hours a week due to his perianal condition.  He continued to use Bacitracin.  E.C. opined that the Veteran's skin disorder was manifested by symptoms adversely affecting his ability to be on his feet or sit for any length of time, be around people due to "incontinence," and his inability to work since early 2003.  He indicated that his review of the medical records for the period leading up to August 2002 showed a continued pattern of the perianal abscesses which led to the Veteran's steady reduction in work hours and eventual removal from the work force entirely due to his inability to stand or sit without lying down, needing to be close to his home for underwear changes, and unstable bodily functions creating an unpleasant situation when around other people.  He said that while the Veteran may have acquired skills from his past work, these symptoms and residual limitations rendered him incapable of functioning in any type of work setting.  He opined that the Veteran's perianal abscesses resulted in his inability to secure or follow a substantially gainful occupation since August 2002.

The Board observes that although E.C. stated that the Veteran has incontinence, the medical evidence reflects reflect that the Veteran does not have any urinary or fecal incontinence (see, e.g., June 2010 VA examination), and, moreover, he is service-connected for a skin disorder, not a bowel disorder, and only his skin symptoms may be considered when rating this condition.  

On VA scars examination in August 2010, the examiner noted that the Veteran reported that he was unemployed and retired from his occupation of barber in April 2003 due to recurrent perianal abscesses and hidradenitis.  On examination, there were multiple scars which the examiner stated were due to the service-connected skin disorder.  All of the scars were diagnosed as due to hidradenitis suppurative status post excision or incision and drainage.  The first scar was linear, located in the intergluteal fold extending from just above the sacrum to the perineum.  The scar was a deep, painful, irregular, hypopigmented, elevated, indurated, inflexible, adherent to underlying tissue with loss of underlying soft tissue, decreased sensation with limitation of movement, and keloid formation.  There was no loss of skin covering, inflammation, or edema.  The maximum width was 0.5 cm, and the maximum length was 8 cm.  The scar was painful, had no signs of skin breakdown and was deep, with decreased sensation and keloid formation.  The diagnosis was status post excision perianal abscesses and fistulous tracts of the entire intergluteal fold. 

The second scar was semi-circular in the crease of the left groin and was deep, painful, irregular, elevated, indurated, inflexible, adherent to underlying tissue with loss of underlying soft tissue, with decreased sensation, limitation of movement, and keloid formation.  There was no loss of skin covering, inflammation, hypo- or hyper- pigmentation, or edema.  There were draining sinus tracts within the scar.  There was skin breakdown over the scar with every 2 to 4 weeks, with pain.  The scar had a maximum width of  0.5 cm, and a maximum length of 16 cm.  The area of the scar was less than 6 sq in (39 sq cm).  The scar was painful, had signs of skin breakdown, was deep, and caused limitation of motion.  The skin showed signs of inflammation with draining sinus tracts as well as keloid formation.  The diagnosis was hidradenitis suppurative status post radical excision and debridement with active draining sinus tracts left groin (extensive stage III disease).

The third scar was semi-circular in the crease of the right groin and was deep, painful, irregular, elevated, indurated, inflexible, adherent to underlying tissue with loss of underlying soft tissue, decreased sensation with limitation of movement, and keloid formation.  There is no loss of skin covering, inflammation, hypo or hyper pigmentation, or edema. There were draining sinus tracts within the scar. There was skin breakdown over the scar every 2 to 4 weeks without pain.  On examination, the scar had a maximum width of 0.5 cm, and a maximum length of 18 cm.  The area of the scar was less than 6 sq in (39 sq cm).  The scar was painful, had signs of skin breakdown, was deep, and caused limitation of motion.  There was keloid formation. The diagnosis was hidradenitis suppurative status post radical excision and debridement with active draining sinus tracts in the right groin (extensive stage III disease). 

The fourth scar was linear, located in the perineal body from the scrotum to
near the anus and was deep, painful, irregular, elevated, indurated, inflexible, adherent to underlying tissue, with decreased sensation, limitation of movement, and keloid formation.  There was no loss of skin covering, inflammation, hypo- or hyper- pigmentation, or edema or loss of underlying soft tissue.  There was skin breakdown over the scar with a frequency of 2 or more times per year but less
than monthly, and pain.  The maximum width of the scar was 1 cm and the maximum length was 10 cm.  The scar was painful, had signs of skin breakdown, was deep, and caused limitation of motion.  There was keloid formation.   The diagnosis was hidradenitis suppurative status post excision of perineal abscesses from the entire perineal body.

On the right lower extremity were eight circular scars located in the medial right thigh.  They were very similar in appearance, deep, painful, irregular, depressed, indurated, inflexible, adherent to underlying tissue with loss of underlying soft tissue, decreased sensation, with limitation of movement, and keloid formation.  There was no loss of skin covering, inflammation, hypo or hyper pigmentation, or edema.  There was one actively draining abscess within one of the scars.  The scars were from previous I&D and draining abscesses.  There was skin breakdown over the scar with every 2 to 4 weeks with pain.  The maximum width was 0.5 cm and the maximum length was 1 cm.  The area of the scar was less than 6 sq in (39 sq cm).  The scar had signs of skin breakdown; was deep; and had no other disabling effects. The skin showed signs of keloid formation.  The diagnosis was hidradenitis suppurative status post I&D and rupture of multiple abscesses of the right medial thigh. 

There were ten circular scars located in the medial left thigh.  They were very similar in appearance.  They were deep, painful, irregular, depressed, indurated, inflexible, adherent to underlying tissue with loss of underlying soft tissue, with decreased sensation, limitation of movement, and keloid formation.  There was no loss of skin covering, inflammation, hypo- or hyper- pigmentation, or edema. There were two actively draining abscess with two of the scars.  The scars were from previous I&D and draining abscesses.  There was skin breakdown over the scar every 2 to 4 weeks, with pain.  The maximum width was 0.5 cm, and the maximum length was 1 cm.  The area of the scar was less than 6 sq in (39 sq cm).  The scar had signs of skin breakdown and was deep, with no other disabling effects.  There was keloid formation.  The diagnosis was hidradenitis suppurative status post I&D and rupture of multiple abscesses of the left medial thigh.

The impact of the scars on occupational activities was increased absenteeism, and moderate pain and discomfort standing or sitting for more than 1/2 to 1 hour, and pain with walking because his inner thighs rubbed together.  He had constantly draining abscesses, and he spent a lot of time lying down for relief.  The Veteran said he was unable to perform any outside chores or play golf anymore.  

On VA skin examination in August 2010, the Veteran complained of perianal abscesses with constant swelling, pain, and drainage. The drainage was malodorous and frequently soiled his clothing.  He used gauze in his undergarments to try to prevent soiling his clothing.  He had developed severe scarring related to multiple infections and surgeries.  There had been no improvement in symptoms with any treatment he had received.  The reported systemic symptoms included fever and chills.  He was treated with bacitracin ointment, and Hydrocodone, near constantly.  The examiner indicated that the treatment was topical, and was neither a corticosteroid or an immunosuppressive.  He previously had numerous surgical procedures as well as I&D, Tetracycline, Ampicillin, Amoxicillin and numerous other antibiotics that Veteran cannot recall, all with poor results.  The skin condition affected none of his exposed areas, and less than 5 percent of total body area.  The examiner indicated that there was extensive scarring of the perineum, groin and peri-anal area.  There was evidence of numerous surgical procedures. There were numerous draining sinuses and abscesses on examination.  There was a large marble-sized fluctuant non-draining abscess near the right gluteal fold.  There was one draining abscess on the right medial thigh and two on the left medial thigh.  The examiner stated that he reviewed the Veteran's medical records and concluded that the Veteran's service- connected hidradenitis suppurativa with perianal abscesses and draining sinus tracts are at least as likely as not preventing the Veteran from engaging in substantially gainful occupation and or employment as he has Extensive Stage III disease with chronically draining sinus tracts and recurrent abscesses.  This condition is diffuse involving multiple interconnected tracts and abscesses across the entire peri-rectal area, perineum, groin, and bilateral inner thighs.  He had failed multiple treatments to include wide surgical excision.  

The examiner stated that hidradenitis suppurative often has a significant negative impact on quality of life because the disease can be painful, unsightly, and malodorous.  The quality of life is most affected when hidradenitis suppurativa is severe, of prolonged duration, painful, and progressive.  The examiner concluded that the Veteran is at least as likely as not precluded from all gainful employment and is less as likely as not capable of gainful employment. 

On VA examination in November 2011, the examiner indicated that the Veteran had been treated with oral or topical medications in the past 12 months for any skin condition, but he did not take any systemic corticosteroids or other immunosuppressive medications.  He used over-the-counter antifungal medications for his feet. 

On VA skin diseases examination of the feet in July 2012, the examiner diagnosed eczema and onychomycosis. The only medication used for a skin condition for the past 12 months was Bacitracin and Triamcinolone, for jungle rot of the left foot. Systemic corticosteroids or other immunosuppressive medications were not used.  The examiner opined that the Veteran's skin conditions did not impact his ability to work. 

A December 2013 VA skin diseases examination reflects that the Veteran's skin conditions were hidradenitis suppurative and perianal abscess.  The examiner stated that the Veteran had been treated with antibiotic cream for hydradenitis within the past 12 months, and the total duration of the medication use had been constant or near-constant.  In the past 12 months, he had not been treated with systemic corticosteroids or other immunosuppressive medications, antihistamines, immunosuppressive retinoids, sympathomimetics, or other oral medications.  He had no debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  He had infections of the skin that were less than 5 percent of total body area, and no infections of an exposed body area.  He did not have acne, chloracne, vitiligo, alopecia or hyperhidrosis, or any neoplasm.  The examiner opined that the impact of the skin condition on the claimant's ability to work was limited prolonged walking and or sitting.  The examiner stated that the Veteran had severe perineal disease with oozing and multiple sores which, in the face of immune suppression from diabetes mellitus, placed him in serious risk of sepsis.  Photographs were not taken.  For the VA established diagnosis of hidradenitis suppurative, there was no change in the diagnosis, and the condition was active. 

On VA scar examination in December 2013, the Veteran had a scar, status post perianal abscess.  He had no scars or disfigurement of the head, face or neck.  The Veteran said his scar was painful.  The examiner noted that the scar was unstable because the Veteran indicated that reabscesses were common.  The examiner indicated that the scar was both painful and unstable, and the location was the perirectal area with perirectal infections.  No scars were due to burns.  The only affected area was the posterior trunk.  The examiner noted one linear 8 by .3 centimeter scar.  It was described as a perirectal incision and drainage (I&D) scar.  There were no non-linear scars.  The examiner indicated that the scars did not result in limitation of function, and there were no other pertinent physical findings associated with any scar.  The examiner stated that photographs were not indicated.  The examiner opined that the Veteran's scars did not impact his ability to work.  The examiner indicated that for the VA-established diagnosis of scar, status post perianal abscess, there was no change in the scar diagnosis.  At this time the claimant's scar condition is active.

On VA scar examination in April 2014, the Veteran had a sacral-perineal scar and a perineal scar.  The examiner indicated that the history of the scars was pilonidal abscess requiring resection.  Recurrent suppurative hidradenitis requiring surgery.  Two scars were painful, and there was pain with sitting and palpation.  The examiner stated that no scars were unstable, and no scars were both painful and unstable.  No scars were due to burns.  The only scars noted were a scar over the sacrum that was a 5-centimeter linear scar, and a scar over the perineum that was an 8-centimeter linear scar.  There were no non-linear scars.  The examiner indicated that the scars limited function since he was unable to sit for extended periods of time and could not sit on an uncushioned slat.  The perineal scar was tender to palpation.  Photographs were not taken.  The examiner opined that the Veteran's scars did not impact his ability to work.  The examiner indicated that for the VA-established diagnosis of extensive scarring status post perianal abscesses and hidradenitis suppurative, there was no change in the scar diagnosis.  At this time the claimant's scar condition was active.

An April 2014 skin diseases disability benefits questionnaire reflects that the Veteran reported that his skin condition had gotten worse.  The examiner indicated that the Veteran's skin condition did not cause scarring of the head, face or neck.  He had no benign or malignant skin neoplasms, and no systemic manifestations due to any skin condition.  The examiner stated that the Veteran had not been treated with oral or topical medications, or with any other treatments or procedures, in the past 12 months for any skin condition.  He had no debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner indicated that the Veteran had no visible skin conditions.  The examiner stated that the Veteran had scarring, which extended over the coccyx and perineal area.  The examiner indicated that for the VA-established diagnosis of extensive scarring status post perianal abscesses and hidradenitis suppurative, there was no change in the scar diagnosis, and the condition was active.

In July 2014, the Veteran argued that he is entitled to an increased rating for service-connected recurrent perianal abscesses with extensive scarring and hidradenitis suppurativa, and said his condition had continuously gotten worse over time.  He disagreed with the findings on VA examinations in December 2013 and April 2014.  He said he currently had a minimum of 10 scars that depending on bow swollen they got, came to a head, burst, and oozed spontaneously.  He said his scars had become more painful and unstable with time, and his pain level was 10/10 for a minimum of 10 hours until they healed, and this happened at least 2 times per month.  When the pain was worst, he had to lie down, as sitting or standing was too painful.  He said that for many years he had taken an average of 500 mg of Hydrocodone at least 3 times per day when swelling was present, which occurred at least twice per month, and every time he changed his bandages he applied topical antibiotics.

Considering all of the evidence of record, the Board finds that a rating in excess of 30 percent for hidradenitis suppurativa with perianal abscesses is not warranted under Diagnostic Code 7806, as the evidence does not reflect that this condition affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and does not show that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the entirety of the rating period.  There is no evidence that the Veteran has been prescribed such medications throughout the rating period, let alone that he had constant or near-constant systemic therapy for this service-connected skin disorder.

With regard to the statement in the November 2009 joint motion for remand regarding the Veteran's October 2007 prescription for "Fluinsolide," which the parties described as a corticosteroid, the Board notes that although the medical records on file show that the Veteran was prescribed Flunisolide, a corticosteroid, it was prescribed for allergic rhinitis, not for any skin condition.  Moreover, the records reflect that it is a nasal inhaled spray, not a systemic medication.  Systemic medication for the service-connected skin disorder is not demonstrated, and a higher 60 percent rating is not warranted under Diagnostic Code 7806.  

A higher rating is also not warranted for hidradenitis suppurativa of the groin area with perianal abscesses under any other Diagnostic Code.  Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck, is inapplicable to the Veteran's service-connected skin disorder of the perirectal and perineal area.  An increased rating is also not warranted under Diagnostic Codes 7807-7827, and 7829-7833, as these other skin disorders are not shown, and as these codes are not more analogous to the current skin disorder.  And, as noted above, a higher rating in excess of 30 percent is not warranted under Diagnostic Code 7828 (pertaining to acne) as the maximum rating under this code is 30 percent.

However, resolving reasonable doubt in his favor, the Board finds that the weight of the medical and other evidence demonstrates that the Veteran's service-connected extensive scarring of the perineal and peri-anal areas warrants a separate rating throughout the rating period on appeal, as the evidence demonstrates that multiple scars have been present throughout this period.  

The evidence reflects that the Veteran has several deep scars that cause limited motion which are in the same area of the body and which are not widely separated (perineal, peri-rectal, groin, and upper inner thighs), they will be rated together under Diagnostic Code 7801.  Specifically, there are two deep scars extending from just above the sacrum to the perineum (in the intergluteal fold), and the perineal scar from the anus to the scrotum.  Per VA examination in August 2010, one scar is 0.5 cm by 8 cm, and the other is 1 cm by 10 cm.  There are two deep groin scars:  the right groin scar is 0.5 by 18 cm, and the left groin scar is 1 cm by 10 cm.  Combining these scars with the multiple small deep scars on the upper inner thighs results in a total scar area exceeding 39 square cm but much less than 77 square cm, which warrants a higher 10 percent rating but no higher.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7801.  Similar measurements were shown on examination in June 2005.

Although Note 2 of Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25, the Board finds that in this case, the Veteran's service-connected scars are not widely separated but are actually located very close together.  See August 2010 VA examination report.  Moreover, rating these scars together is more advantageous to the Veteran, because if they were rated separately, each scar would be non-compensable under Diagnostic Code 7801 as each deep scar is much less than 39 square cm, and a separate compensable rating would not be warranted.  38 C.F.R. § 4.3.

Higher ratings are not warranted under the other scar Diagnostic Codes 7802-7804, as the Veteran is already in receipt of the maximum 10 percent rating available under these codes.  Moreover these codes pertain to superficial scars, while the Veteran's scars are deep.  A higher rating is also not warranted under Diagnostic Code 7805 based on limitation of function of the affected part, as the functioning of his rectum, anus, and genitourinary system is not shown to be limited by his scars.  The only functional impairment that is shown to be due to these scars is pain, particularly when sitting.  

The Board is mindful of the Veteran's lay assertions regarding the severity of his skin disorder and of his competency to comment on symptoms or visual appearance.  38 C.F.R. § 3.159(a)(2).  But the Board must consider his lay assertions along with the other relevant evidence in the file, including the medical evidence as reflected in the results of the objective examinations and medical records.  And for the reasons and bases discussed, this other evidence shows  service-connected hidradenitis suppurativa with perianal abscesses no more than 30 percent disabling versus the impairment contemplated by the higher 60 percent rating under the applicable rating criteria.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  An increased schedular rating in excess of 30 percent for hidradenitis suppurativa with perianal abscesses is denied.  

However, resolving reasonable doubt in his favor, a separate 10 percent schedular rating for service-connected deep scars in the peri-rectal, perineal, groin, and upper inner thighs is warranted, throughout the rating period on appeal.  38 C.F.R. § 4.3.

ORDER

An increased schedular rating in excess of 30 percent for hidradenitis suppurativa with perianal abscesses is denied.  

A separate 10 percent schedular rating for service-connected deep scars in the peri-rectal, perineal, groin, and upper inner thighs is granted throughout the rating period on appeal, subject to the regulations governing monetary benefits.

REMAND

The Board finds that additional development is required with regard to the issues of entitlement to an extraschedular rating for the service-connected skin disorder, and entitlement to a TDIU prior to January 7, 2009.

Extraschedular Rating

The Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).

In determining the appropriate evaluation for a service-connected disability, the Rating Schedule will ordinarily apply, unless the disability presents an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the schedular rating criteria for the Veteran's service-connected recurrent perianal abscesses with hidradenitis suppurativa of the groin area do not include abscesses which regularly rupture, chronically draining sinus tracts with a foul odor, and pain, symptoms of which have been shown in this case.  Thus, the rating criteria are inadequate to describe the severity and symptoms of the service-connected recurrent perianal abscesses with hidradenitis suppurativa of the groin area.  Moreover, the case shows an unusual disability picture, as the evidence of record shows that this skin disorder has interfered with the Veteran's employment.  See, e.g., January 2010 report by a vocational consultant.  The Board concludes that the Veteran's skin disorder presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  

Thus, this case is referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating for his service-connected skin disorder.  Thun, supra.

Entitlement to a TDIU Prior to January 7, 2009

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided that, if there is one disability, it is rated as at least 60-percent disabling, and, if more than one disability, at least one is rated as at least 40-percent disabling and there is sufficient additional disability to bring the combined rating up to at least 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  But even if the ratings for a Veteran's service-connected disabilities fail to meet these criteria under 38 C.F.R. § 4.16(a), his disabilities may be considered under subjective criteria.  And if he is unemployable by reason of his disabilities, a TDIU may be assigned on an alternative extra-schedular basis on the grounds of a showing of unemployability alone.  38 C.F.R. § 4.16(b). 

The Veteran has been in receipt of a TDIU since January 7, 2009.  However, he contends that he has been unable to work due to his service-connected disabilities throughout the rating period prior to January 7, 2009.  His representative has recently contended that the rating period on appeal extends back to 2002, although in October 2011, he noted that the Veteran's claim for an increased rating for his perianal abscess condition has been in appeal status since 2005.  

A claim for entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

A review of the record reflects that in an unappealed December 2002 rating decision, the RO denied an increase in a 30 percent rating for the service-connected skin disorder of recurrent perianal abscesses with extensive scarring.

In June 2014, the Veteran's representative asserted that the evidence supports entitlement to a TDIU from 2002 because the Veteran retired from self-employment as a barber at that time due to his service-connected perianal skin condition.  The representative proffered several arguments in support of this claim.  The representative noted that in August and September 2002, the Veteran sought an increased rating for his perianal condition, and a rating decision was issued in December 2002, which denied an increased rating.  In March 2003, the Veteran was awarded a temporary 100 percent rating due to surgery for his service-connected disability.  The representative stated that in May 2003, the Veteran sought to extend his temporary 100 percent rating beyond April 2003.  This request was denied in June 2003 and timely appealed in June and October 2003.  The representative contended that a report of a November 2003 VA examination constituted new and material evidence received prior to the expiration of the appeal period after the December 2002 rating decision, and therefore should be considered as having been filed in connection with his claim for an increased rating in September 2002, citing 38 C.F.R. § 3.156(b).  At that examination, the Veteran reported to his VA psychologist that he was unable to work due to his service connected perianal condition, and reported to a C&P examiner that he was released to full duty following his surgery, but still had discharge and pain in his buttocks and was unable to work.  The representative alternatively argued that the Veteran's report to his VA psychologist in November 2003 that he was unable to work due to his service-connected perianal condition should be treated as an informal claim for an increased rating or a TDIU under 38 C.F.R. § 3.157(a). 

The Board observes that in an April 2003 statement, the Veteran submitted a medical record which he said was in support of his "claim for temporary unemployability."  The enclosed medical record pertained to the required rehabilitation time after skin surgery.  In response, in May 2003, a VA employee telephoned him and asked if he wanted to extend his convalescent rating after skin surgery, or if he was claiming a TDIU, and the Veteran stated that he only wanted an extension of the convalescent rating.  In other words, he denied claiming a TDIU at that time.  Similarly, in an October 2003 statement, the Veteran said he was claiming a "temp IU" for convalescing due to surgery on his service-connected condition in October 2003.  In February 2004, he said he was claiming a temporary 100 percent due to a convalescing period.

The Board is remanding the issue of entitlement to a TDIU prior to January 7, 2009 because it is inextricably intertwined with the other remanded appeals for a higher rating for CAD status post myocardial infarction, and entitlement to an extraschedular rating for recurrent perianal abscesses with hidradenitis suppurativa of the groin area.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  

On remand, the AOJ should consider the Veteran's arguments, summarized above.

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to an extraschedular rating for the service-connected skin disorder is referred for extra-schedular consideration under 38 C.F.R. § 3.321(b) to the Under Secretary for Benefits or the Director of Compensation Service.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

2.  After the above claim is adjudicated, as well as the separately remanded claim for a higher rating for CAD status post myocardial infarction, then readjudicate the claim for entitlement to a TDIU prior to January 7, 2009, considering all additional evidence, including on an extra-schedular basis under 38 C.F.R. § 4.16(b) if it is determined the Veteran did not have sufficient ratings for his service-connected disabilities under § 4.16(a).  

If these claims continue to be denied, send the appellant and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


